Title: Arthur Lee to Franklin and Silas Deane, 12 March 1777
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Dear Sirs:
Vitoria, March 12th. 1777
In my return to this place, I receivd the joyful intelligence which I enclose; and in which I congratulat you a thousand and a thousand times. The Congress had removd to Baltimore, and General Putnam was providing for the defence of Philadelphia, before this happy change in the posture of the hostile Army. It is said that the cruelties exercised in the Jerseys, had so exasperated the People, that the Militia fought with irresistible fury. I am afraid Genal. Lee is a prisoner. Upwards of a thousand of the Prisoners in New York have died of famine and cruel treatment.
The barbarity of these Sarracen Invaders went so far as to destroy the Philosophical Apparatus at Princeton College, with the Orrery constructed by Dr. Rittenhouse. The Papers say, that Genl. Howe had removed part of his baggage to Staten Island, and orderd a reinforcement from Rhode Island. There is an account in the Papers of the taking of Elizabeth Town, but that makes the number of Prisoners less than 200 among whom were 80 highlanders. The loss of the enemy in all these rencounters is stated at upwards of 2000, with Artillery, Baggage, and Stores to a considerable amount. I think we may now say the Scales are at least even, and I shall continue all my life to thank General Howe for dividing his Army, from which I always hop’d for the greatest advantages to us.
I am to wait here, an Answer to what I transmitted to Court in consequence of my conference with the Duke of Grimaldi who is to meet me here to-morrow. I have represented that my not going to Madrid will be construed a refusal on the part of Spain to receive a Deputy from the States and may therefore have a very bad effect both in Europe and America. I have askd at the same time for a credit in Holland and expect that to soften the former, they will be more liberal in the latter. I send an Account of the late intelligence to Madrid, London and the Hague, desiring Dumas to have it inserted in the Gazettes, and translated into German to be distributed among the german troops, before they embark, with a hint that as the King of G. Britain refuses to settle a Cartel, they may remain Prisoners for life. Surely this will be a good reason for them, especially the Officers to refuse to go. I intended to have written to Mr. Dean and Sir Roger le Grand at Amsterdam to the same purpose, but I perceive by a Letter from the latter, in the post office here, going to Madrid that he is yet in Paris, which makes me suppose they have laid aside or postpond the intended journey. Mr. Carmichael can assist you in contriving to distribute the Account among the german troops, from which I think some good must arise.
It seems to me that something ought to be transmitted to the States General, representing that their agreeing to let the mercenaries notoriously hird to desolate the States of America, have a passage, will be considered as a breach of that strict neutrality which the United States expect from all those nations, who woud wish to remain in Amity with them. Vatel acknowledges that granting such passage has often been warmly[?] remonstrated against; tho he maintains that it is no breach of neutrality, nor any just cause of war. I differ from him so much, that I am willing to have my name put to such a remonstrance. It is a palpable imposition upon common sense to say, that a nation who facilitates the enterprizes of my Enemy against me, preserves a neutrality: The pretence that they woud do the same for us, is incompetent; also why will it not justify the furnishing Arms, Ammunition and Provisions in the way of trade? They both stand upon the same foot, that of contributing directly to my distruction. For in what does he who opens the way to the employment of Arms &c. against me, differ from him who furnishes them?

I had almost forgot to mention that the Ships which brought the news, are the Alexander, Capt. Williamson and the Charlotte Capt. Sinclair from Newberry port. They saild the 4th of Feby. and arrivd at Bilboa the 8th of March.
Please to remember me to Sir Roger and all our friends. If Mr. Dean shoud go to Amsterdam, he will probably meet with a Mr. Paul Wentworth; of whom I woud advise him to be much upon his guard. I have the honor to be Dear Sirs with great esteem, Your most obedient Servant, 
Arthur Lee
 
Endorsed by Franklin: Mr Lee
Notation: A Lee to Messrs F & D. Victoria March 12. 77.
